DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment filed on 5/14/2020. As per the preliminary amendment, claims 1-17 have been cancelled, claim 18 has been amended, and claims 21-33 are new. Thus, claims 18-33 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 recites the language “Aspects herein relate to” which is an implied phrase which should be omitted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 25-26 are objected to because of the following informalities:
Claims 25 and 26 both recite the language “shape in cross-sectional” in lines 1-2. Examiner suggests changing to read --shaped cross-section-- in order to improve the readability of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-33 are rejected under 35 U.S.C. 103 as being obvious over Sutton et al. (US Pub. 2012/0221024) in view of Kurth (US Pub. 2005/0020981).
	Regarding claim 18, Sutton discloses a method of making a vascular access hemostasis sealing device (device of Figs. 1-7) comprising: obtaining an enclosure configured to at least partially receive a medical device (enclosure 120 in Fig. 1; see also [0022]), the enclosure defining a cavity (cavity 122 in Fig. 1) and comprising a first seal portion (first seal portion 110 in Fig. 1); and a second seal portion (second seal portion 130 in Fig. 1), the cavity disposed between the first seal portion and the second seal portion (see cavity 122 between the first and second seal); the second seal portion comprising a, septum seal defining a split (see [0018] lines 1-2).
	Sutton lacks a detailed description of disposing a constriction ring around the enclosure, the constriction ring interfacing with the septum seal to limit expansion of the split.
	However, Kurth teaches a similar hemostasis sealing device, where a constriction ring is placed around the enclosure (see Figs. 1-8 which show a plurality of embodiments of different mechanisms to place a constrictive force around a seal of a hemostasis device, notably inflatable collar 24 in Fig. 3 and threaded engagement 42 in Fig. 6 which allow for an adjustable compressive force to be applied to the seal), the constriction ring interfacing with the seal to limit expansion of the seal (see, for example, [0036] where the aperture 22 can be changed in size based on the applied compressive force to valve 14, thus providing a limit to expansion of the seal).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second seal of Sutton to have a compressive threaded member placed around it (Kurth Fig. 6) as taught by Kurth as it would allow for the seal aperture to be adjusted to fit different sized instruments, while maintaining a strong seal (Kurth; see [0005]).
	Regarding claim 19, the modified Sutton device has the enclosure further comprising support ribs in compressive communication with the second seal portion (Sutton; support ribs 170 in Fig. 2), the support ribs configured for compressive interfacing with a housing (Sutton; see [0018]); the enclosure comprising a distal end (Sutton; distal end 214 in Fig. 1) and a proximal end (Sutton; proximal end 212 in Fig. 1), wherein the constriction ring is disposed around the enclosure between the support ribs and the proximal end (Sutton; where the modified device of Fig. 1 has the threaded constriction ring of Fig. 6 of Kurth around it; and are placed between the proximal end 212 and ribs 170 as it would be around barrel 140).
Regarding claim 20, the modified Sutton device has the enclosure defining a retaining flange around the outer perimeter of the split, septum seal (Kurth; see Fig. 6 where the interior threaded part (about distal portion 34) is analogous to the enclosure, and has a flange on the right end of the threading that acts to retain the threaded engagement from being over-tightened).
Regarding claim 21, the modified Sutton device has the enclosure further comprising a barrel in structural communication with the second seal portion (Sutton; barrel 140 in Fig. 1), wherein the constriction ring is disposed around the barrel (Sutton; see barrel 140 in Fig. 1, which defines the second seal, and in the modified device has the threaded engagement of Fig. 6 of Kurth placed around it to control the seal aperture).
Regarding claim 22, the modified Sutton device has the barrel defining a notch around the outer perimeter of the barrel, the notch configured to receive the constriction ring (Kurth; see Fig. 6 where the interior threaded part (about distal portion 34) is analogous to the barrel of the enclosure, and has a notch on the right end of the threading that acts to retain the threaded engagement from being over-tightened).
Regarding claim 23, the modified Sutton device has the barrel defining a retaining flange around the outer perimeter of the barrel (Kurth; see Fig. 6 where the interior threaded part (about distal portion 34) is analogous to the barrel of the enclosure, and has a flange on the right end of the threading that acts to retain the threaded engagement from being over-tightened).
Regarding claim 24, the modified Sutton device has the retaining flange is disposed between the constriction ring and the distal end (Sutton; where the modified device of Figs. 1-2 has the threaded constriction ring of Fig. 6 of Kurth around it; and are placed between the distal end 104 and ribs 170 as it would be around barrel 140).
Regarding claim 25, the modified Sutton device has the constriction ring comprising a polygonal shape in cross-sectional (Kurth; see Fig. 9A and [0049] where the housing which forms the constriction ring can be rectangular in shape, thus having a polygonal cross-section).
Regarding claim 26, the modified Sutton device has the constriction ring comprising a non-polygonal shape in cross-sectional (Kurth; see Fig. 7 and [0038] where the housing 12 which forms the constriction ring can be a right circular cylinder, thus having a circular cross-section).
Regarding claim 27, the modified Sutton device has the constriction ring comprising an elastomeric material (Kurth; see [0037] where the housing can be thin-walled, partially collapsible, and/or have slots to allow radial compression, and thus is a material with elastomeric properties).
Regarding claim 28, the modified Sutton device has the first seal portion comprises a hole seal (Sutton; see [0006]).
Regarding claim 29, the modified Sutton device has the first seal portion comprises a ring seal (Sutton; see claim 3).
Regarding claim 30, the modified Sutton device has the second seal portion is configured to be held in compression by a mating housing (Sutton; see end of [0025]).
Regarding claim 31, the modified Sutton device has the second seal portion defines a single axial split 45 degrees offset from the support ribs (Sutton; see [0006] and claim 8).
Regarding claim 32, the modified Sutton device has the support ribs are offset from the split by about 45 degrees (Sutton; see end of [0035]).
Regarding claim 33, the modified Sutton device has the support ribs are substantially symmetrical relative to the split (Sutton; see [0032]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, and 21-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,391,292. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially the same in scope, with only minor differences in language.
See the below table for a comparison between the independent claims:
Instant Application
‘292 Patent
18. A method of making a vascular access hemostasis sealing device comprising: obtaining an enclosure configured to at least partially receive a medical device, the enclosure defining a cavity and comprising a first seal portion; and a second seal portion, the cavity disposed between the first seal portion and the second seal portion; the second seal portion comprising a septum seal defining a split; and disposing a constriction ring around the enclosure, the constriction ring interfacing with the septum seal to limit expansion of the split septum.
1.  A device for vascular access hemostasis, the device comprising: an enclosure configured to at least partially receive a medical device, the enclosure defining a cavity and having a distal end; a proximal end; a first seal portion; a second seal portion, the cavity disposed between the first seal portion and the second seal portion; and a plurality of support ribs operably connected to the second seal portion; a barrel in structural communication with the second seal portion; and a constriction ring disposed around the barrel, the constriction ring interfacing with the second seal portion to limit movement of the second seal portion; wherein the constriction ring is disposed around the barrel between the support ribs and the distal end.


	As seen in the above table, there is little distinction between the ‘292 patent and the instant application. The only elements which the instant application has which are different (and amount to more that a simple rephrasing of the language), are: 1) the second seal being a split septum seal, and 2) the constriction ring being around the enclosure rather than the barrel. However, both are seen as obvious changes that do not differentiate the two from one another. A split septum seal is a well-known type of seal for use in hemostasis devices, and it would be a simple matter of design choice to use a septum seal as opposed to any other equally as functional seal. Second, it is understood that the “enclosure” and “barrel” are functionally the same structure, with the “barrel” merely being a substructure of the greater “enclosure” structure. Thus, it appears the instant application is claiming the same invention as the ‘292 patent, with only minor obvious changes which do not make it patentably distinct. 
	Claims 21-32 are found essentially verbatim in claims 2-12 of the ‘292 patent, and are likewise not patentably distinct. 
	For these reasons, claims 18 and 21-32 are rejected on the ground of nonstatutory double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Smith (US Pat. 8,172,806), Rowe et al. (US Pat. 5,342,315), and Melsheimer (US Pat. 9,108,032) are cites to show similar hemostasis valve devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785